¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its July 10, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 1 IT IS ORDERED:
¶ 1 That the petition for review is denied. Pursuant to RAP 18.9, the Petitioners are ordered to pay sanctions for filing a frivolous petition for review. The sanctions shall be paid to the Respondent and shall be the amount of the reasonable attorney fees and expenses incurred in filing an answer to the petition for review. The amount of the attorney fees and expenses will be determined by the Supreme Court Clerk pursuant to RAP 18.1. Pursuant to RAP 18.1(d), the Respondent should file an affidavit with the Clerk of the Washington State Supreme Court.
¶ 1 For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE